Citation Nr: 1708805	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back strain with narrowing of L5-S1 disc space, rated as 10 percent disabling prior to January 14, 2016, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from November 1978 to October 1982, and from March 1984 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the Veteran's claim, the Appeals Management Center, in a February 2016 rating decision, granted a 20 percent evaluation effective from January 14, 2016. 

This matter was previously before the Board in January 2015.  In a January 2015 decision, the Board (by another Veterans Law Judge), denied the Veteran's claim for a rating in excess of 10 percent for his back disability. The Veteran appealed that decision to the Court, resulting in a September 2015 Joint Motion for Remand (JMR) by the parties.  A September 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  The matter has been reassigned to the undersigned.  In December 2015, the Board remanded the matter for further development.     


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's back disability has been manifested by complaints of pain and limitation of motion; however, his motion was greater than 60 degrees prior to January 14, 2016 and greater than 30 degrees thereafter.

2.  Throughout the appeal period, the Veteran has had no more than mild neurologic abnormalities of the left and right lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low back strain with narrowing of L5-S1 disc space, prior to January 14, 2016, and in excess of 20 percent from that date, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a 10 percent rating and no higher for right and left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that in its December 2015 remand, it directed that a VA examiner comment on the October 2012 VA examination statement regarding flare-ups in the past year.  However, as the 2016 VA examiner adequately noted that he could not address the impact of flare-ups because the Veteran was not undergoing one at the time of examination.  A medical opinion as to the level of symptoms during the Veteran's flare-ups cannot be obtained.  Thus, the Board finds that there has been substantial compliance with its remand.


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243. 

Unfavorable ankylosis of the entire spine (100 percent); Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
During this appeal, the Veteran's service-connected low back strain with narrowing of L5-S1 disc space has been rated 10 percent disabling prior to January 14, 2016 and 20 percent disabling thereafter.  

For the reasons noted below, the Board finds that a higher evaluation is not warranted for the Veteran's spine disability with the exception of a rating for right leg neurologic abnormality for a limited time period. 

Prior to January 14, 2016

The Veteran's private treatment records indicate that, in June 2010, there was suspect radiculopathy on the left side.  It was also observed that the Veteran had pain when bending over and discomfort when he sat for a long time.  

A July 2010 new patient consultation (Memorial Neuroscience Center) record reflects that motor strength was normal in both lower extremities, and sensation to pinprick was intact in both lower extremities.  It was noted that the Veteran had occasional discomfort with laughing, coughing, and sneezing.  The Veteran reported that pain radiated into the left hip down to the left knee.  The Veteran was able to walk on both toes and heels and his gait appeared normal.  Straight leg raising was negative in the sitting position and mildly positive on the leg in the reclining position at about 60 degrees.  His motor strength appeared equal in both lower extremities and was normal at the iliopsoas, quads, hamstrings, gastrocnemius, and anterior tibias muscles.  Sensation to pinprick was intact, but deep tendon reflexes were mildly hyperreflexive bilaterally.  The physician noted that the MRI report noted degenerative disc changes which are worse at L4-L5 and some foraminal narrowing.  He was assessed with low back pain with sciatica. 

In another July 2010 private treatment note, the Veteran's reported that the pain was worsened by prolonged standing, walking, bending backwards and twisting, or rotational movements.  He had spasms in the lower back.  The Veteran denied numbness and tingling sensation in the lower extremities.  His range of motion for flexion was within normal limits, his extension was decreased with pain, his bilateral rotation was decreased, and his bilateral side bend was decreased.  On neurologic examination, his sensation, deep tendon reflexes, and motor examination were within normal limits.  His straight leg raising testing was normal and without pain.  There was no lumbar area tenderness, but modern spasticity was noted throughout the area.  He was noted to have lumbar flexion within normal limits.

A July 2010 record from Florida Institute of Pain Medicine reflects that the Veteran reported his back pain as a 3 "most of the time" but that it can be as low as a 2 or as high as a 10 on a 10-point scale.

In August 2010, the Veteran underwent medial branch blocks of the left L3-L4, L4-L5, and L5-S1 facet joints under fluoroscopy. 

The Veteran was afforded an August 2010 VA examination, at which time he reported that his symptomatology had progressively worsened.  He reported low back pain with severe flare-ups every two to three weeks that lasted one to four days and were precipitated by heavy lifting and yard work.  He stated that, during flare-ups, he only did light duty basic activities and was not able to lift or stand for a prolonged amount of time.  There was no flare-up on the day of the examination.  There was no history of urinary incontinence, urinary urgency, urinary frequency, numbness, paresthesia, left foot weakness, falls, or unsteadiness.  He reported that he had tight, aching pain that was near constant and moderate.  There was no radiation of pain, fatigue, or weakness.  There was decreased motion, stiffness, spasm, and spine pain.  The Veteran's range of motion for flexion was to 75 degrees with pain at 70 degrees, extension was 30 degrees with pain at 25 degrees, bilateral lateral flexion was to 40 degrees, and bilateral lateral rotation was to 30 degrees.  There was objective evidence of pain on active range of motion, but there was no additional limitations after three repetitions of range of motion.  His sensory examination was normal for vibration, position sense, pain or pinprick, and light touch.  The Veteran reported that at work, he was assigned different duties and had decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  Additionally, the Veteran reported that, as relevant to his daily activities, he had problems with heavy lifting, bending, and prolonged standing with yard work.

A January 2011 VA record reflects that the Veteran sought to establish care with VA.  He reported low back pain which occasionally radiates to the left knee, but denied numbness, weakness, and incontinence.  Deep tendon reflects in the upper and lower extremities were 2+.  He also had 5/5 muscle strength in the upper and lower extremities bilaterally.  His gait was coordinated and smooth.

July 2011 private records reflect that the Veteran reported that his back pain was 4/10, and was mild with a decreased of motion.  Celebrex was added to his medication list for back pain.  It was noted that he had previously had injections for the pain.  The pain was also described as a 3/10 and sporadic. 

A January 2012 VA record reflects that the Veteran had chronic low back pain which was described as aching, agony, and annoying.  It was noted to be better with hydrocodone and resting and worse with periods of sitting and standing.  A January 2012 record reflects that he rated his pain as a 5.

A July 2012 VA treatment note reflects that that the Veteran indicated that his back has been worsening for the past four months and that he had some right-sided radiculopathy with pain radiating down his right posterior leg.  It was noted that the Veteran was also followed by the pain clinic and received spinal injections with good pain control.  His last injection was about one and half years ago.  An August 2012 Neurospinal Function Index stated that the Veteran was in transition from good to challenged.

At the Veteran's October 2012 VA examination, the Veteran stated that he had pain which radiated down his right leg.  He also indicated that his back flared up 8 to 10 times in the past year and each flare lasted one week, but he was able to move around in approximately four days and sometimes he went to work and sometimes he did not.  His range of motion for forward flexion was to 70 degrees including with pain, extension was to 10 degrees including with pain, bilateral lateral flexion was to 30 degrees or greater including with pain, his right lateral rotation was to 20 degrees including with pain, and his left lateral rotation was to 30 degrees or greater including with pain.  The Veteran was able to perform repetitive use testing with three repetitions and there was no change in range of motion.  His functional loss/impairment was manifested by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Guarding and/or muscle spasm was present but it did not result in abnormal gait or spinal contour.  His muscle strength testing was normal and there was no muscle atrophy.  His reflex examination, sensory examination, and straight leg raising tests were all normal.  There was no radiculopathy or any other neurologic abnormalities.  There was no evidence of intervertebral disc syndrome.  He did not use any assistive devices.  The Veteran reported that he could not stand, lift, twist, or push and that his supervisor worked with him a lot and was understanding.  In this regard, it was noted that, for the past seven years, he worked at [T.] full-time. 

Private 2013 records from Jacksonville Health and Wellness reflect that the Veteran reported severe lower back pains graded from 3 to 9/10.  He reported flare-ups in 2007, 2010, and 2012.  He reported that pain levels are more concentrated on the right side and he experiences tingling into the right greater than left lower extremity.  He also reported that he had recently "had to retire from [his] job at [T.] due to the many increases in back pain."  The Veteran's past treatment was noted to be chiropractic.  The Veteran denied bowel/bladder dysfunction.  There were palpable muscles spasms on the right and tenderness.  The Veteran had flexion of 70/90, extension 20/30, left rotation 20/30, and right rotation 10/30 with severe pain.  Left lateral flexion was 10/30 and right lateral flexion was 20/30.  It was noted that all ranges of motion produced pain.  Sensory evaluation revealed normal sensation bilaterally except for L5 and S1 right hypoesthesia (reduced sense of touch or sensation upon sensory evaluation.) (See March 2013 record) 

Records in April 2013 reflect sacral and right lumbar discomfort rated as a 4 to 5 out of 10.  At one time, the Veteran complained of pain as an 8 out of 10 when it included upper thoracic, lower thoracic, lumbar, right and left buttock.  Records in May 2013 reflect that the Veteran rated his lumbar discomfort as a 3 out of 10, 4 out of 10, 5 out of 10, and 6 out of 10.  Records in June 2013 reflect that the Veteran rated his lumbar discomfort as 5 to 6 out of 10.  The Veteran stated that the frequency of the pain/discomfort is present 50 percent of the time.  Sensory evaluation revealed normal sensation of the upper and lower extremities except for L5, S1 right hypoesthesia.  Records in July 2013 reflect pain in the mid thoracic and lumbar regions which was a 3 out of 10.  The Veteran stated that the frequency of the pain/discomfort is present 40 percent of the time. 

Records in September 2014 reflect that the Veteran rated his discomfort as a 7 out of 10; however, this included mid thoracic, lumbar, and lower thoracic.  The Veteran stated that the frequency of the pain/discomfit is present 70 percent of the time.  A record in October 2014 reflects that the Veteran rated his discomfort as 4 out of 10; however, this again included the mid thoracic, lumbar, and lower thoracic areas.  The Veteran stated that the frequency of the pain/discomfit is present 20 percent of the time.  November 2014 records reflect pain in the mid thoracic, lumbar, and lower thoracic area which was a 3 to 4 out of 10 and which was present 40 to 50 percent of the time.  A December 2014 record reflects pain in the mid thoracic, lumbar, and lower thoracic area which was a 6 out of 10 and which was present 50 percent of the time. 

A January 2015 record reflects pain in the mid thoracic, lumbar, and lower thoracic area with fluctuation from 4 to 7 out of 10.  An April 2015 record reflects that the Veteran reported pain which was a 5 out of 10; his range of motion was graded as a 3 out of 5, with a five being severe restrictions.  A May 2015 record reflects pain fluctuating from 2 to 5 out of 10.  A June 2015 record reflects pain from 2 to 7 out of 10.  The Veteran reported some increased tingling into the lower extremity over the past three weeks.  Sensory evaluation revealed normal sensation in the extremities with the exception of the L5 right hypo.  An August 2015 record reflects that the Veteran reported that "over the past few weeks [he had] been having a lot of lower back pains with radiation into the right lower extremity."  He rated the pain as a 5 out of 10.  September 2015 records reflect that he rated his pain as a 6 out of 10 in cervical, upper thoracic, lower thoracic, lumbar, and buttocks.  He reported that the frequency of pain/discomfort is present 80 percent of the time.  However, another September 2015 record reflects that the pain was a 3 out of 10 and the frequency of the pain/discomfort is present is 40 percent of the time.  Another record reflects it was a 3 to 5 out of 10 and is present 50 percent of the time.  October 2015 records reflect that the Veteran reported the pain was a 3 to 5 out of 10 and present 50 percent of the time, but that this included cervical, lower thoracic, and lumbar areas.  He also reported that the pain was a 7 out of 10 and present 80 percent of the time.

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for low back strain with narrowing of L5-S1 disc space prior to January 14, 2016.  

The Veteran would be entitled to a 20 percent rating if there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

At the Veteran's August 2010 VA examination, it was specifically noted that his forward flexion was to 75 degrees with pain at 70 degrees and, at the October 2012 VA examination, his forward flexion was to 70 degrees with pain.  Furthermore, while there was pain, there was no evidence that his forward flexion was reduced to between 30 and 60 degrees.  In addition, the Veteran's combined range of motion was to 225 degrees in August 2010 and 190 degrees in October 2012; thus, the combined range of motion is greater than 120 degrees.  The private treatment records describe reduced range of motion, but do not describe the extent of this motion loss in terms of degrees.  Additionally, the Veteran himself has not described motion loss in terms of actual degrees. 

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in greater limitation of motion.  Though it was stated in August 2010 that there was objective evidence of pain on active range of motion, there were no additional limitations after three repetitions of range of motion. 

In October 2012, there was no additional limitation in the range of motion after repetitive use testing and while functional loss/impairment was manifested by less movement than normal, pain on movement, or interference with sitting, standing and/or weight bearing it did not result in decreased range of motion.  Furthermore, the Board has considered the Veteran's statements that his back disability results in flare-ups.  In this regard, he reported at the August 2010 VA examination that he had severe flare-ups every two to three weeks that lasted one to four days. However, he also stated that he was still able to do light duty basic activities and was able to lift or stand, but not for a prolonged amount of time.  Similarly, at the October 2012 VA examination, he reported that his back flared up 8 to 10 times in the past year and each flare lasted one week, but he was able to move around in about four days and sometimes he went to work.  

The Board acknowledges that the October 2012 VA examiner did not indicate, with regard to flare-ups, the specific point of range of motion that pain started to limit the Veteran's motion during a flare-up and did not attempt to opine upon his functional ability or any additional limitations of motion during flare-ups.  Nevertheless, when this specific information was requested of the 2016 VA examiner, that examiner indicated that such information could not be provided without resort to speculation as the Veteran was not undergoing a flare-up at the time of examination.   

The evidence reflects that while the Veteran experiences flare-ups, he is still able to function.  Indeed, the evidence reflects that during some flare-ups, he has continued to choose to go to work.  There is no competent, credible evidence of record that during any flare-up, his range of motion has been limited to forward flexion not greater than 60 degrees.  While the Veteran is competent to report pain, he has not been shown to have the medical training or experience to determine the actual degree of range of motion, and notably, VA examiners must use a goniometer to determine such.  Even if the Veteran could determine such as a lay person, he has not provided competent, credible evidence that his range of motion was 60 degrees or less during a flare-up.  Therefore, there is no competent evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that an increased rating is not warranted for additional functional loss based on greater limitation of motion.

Furthermore, while the Veteran has muscle spasms, which are contemplated in his currently assigned 10 percent rating, it was stated at both the August 2010 and October 2012 VA examinations that he had no muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Additionally, in July 2010, it was noted that the Veteran had a normal gait.  There is also no evidence of ankylosis of the thoracolumbar or entire spine. Thus, the Board finds that he does not meet the criteria for a rating in excess of 10 percent. 

The Board also finds that the Veteran does not warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a 20 percent disability rating for intervertebral disc syndrome there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

The Board finds that there is no evidence that the Veteran has incapacitating episodes as described in Note (1) to Diagnostic Code 5243, i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It was specifically stated at the October 2012 VA examination that he did not have a diagnosis of intervertebral disc syndrome.  Moreover, there is no evidence that he has incapacitating episodes that have required bed rest and treatment by a physician. 

The Board acknowledges the Veteran's statements that at times, he cannot move around during a flare-up; thus, indicating he stays in bed.  However, the Veteran's choice to stay in bed due to pain is not sufficient to warrant a rating under provisions for incapacitating episodes.  The regulation clearly states that the bedrest must be prescribed by a physician.  In essence, while the Veteran reports what appears to be something similar to an incapacitating episode, it is missing the key ingredient necessary to achieve a rating under that Formula - bedrest prescribed by a physician and treatment by a physician.  The Board notes that during the rating period on appeal, the Veteran was treated by a chiropractor, not a physician.

With respect to consideration of neurologic abnormalities pursuant to Note (1) of the General Rating Formula, the Board finds that there are no associated objective neurologic abnormalities of the bowel and bladder and the Veteran has denied such abnormalities. 

With regard to the lower extremities, the Board is cognizant that the Veteran has complained of pain radiating into his lower extremities and his treatment providers have suspected radiculopathy and/or sciatica.  Specifically, in June 2010, there was suspect radiculopathy on the left side and, in July 2010, it was noted that there was pain that radiated into the left hip down to the left knee and sciatica was included in the assessment.  In another July 2010 private treatment note, the pain was described as radiating pain with aching and numbness.  In July 2012 and October 2012, the Veteran reported radiculopathy down the right leg.  The private records also note pain radiating into the 

Affording the Veteran the benefit of the doubt, the Board finds that separate ratings are warranted for mild bilateral radiculopathy of the lower extremities since the date of claim in June 2010.  The earliest competent clinical evidence of a neurological abnormality is in the July 2, 2010 new patient consultation record which noted mildly hyperreflexive bilateral deep tendon reflexes and mildly positive straight leg raising on the left in the reclining position.  The physician assessed sciatica and noted that the MRI showed degenerative disc changes and some foraminal narrowing.

The Board is aware that at times during the appeal VA objective examination has failed to reveal the presence of objective neurologic abnormalities resulting in radiculopathy.  Specifically, in July 2010, his straight leg raising was negative in the sitting position, his motor strength appeared equal in both lower extremities, and was normal at the iliopsoas, quads, hamstrings, gastrocnemius, and anterior tibias muscles.  His sensation to pinprick was intact in both lower extremities.  In another July 2010 private treatment note, his neurologic examination was within normal limits for sensation and deep tendon reflexes, his motor examination was within normal limits, and his straight leg raising testing was normal and without pain.  At the Veteran's August 2010 VA examination, his sensory examination was normal for vibration, position sense, pain or pinprick, and light touch.  At the October 2012 VA examination, he was found to have no radiculopathy or any other neurologic abnormalities. Moreover, his reflex examination, sensory examination, and straight leg raising tests were all normal.   

The further competent clinical evidence of a neurological abnormality is in March 2013.  A March 4, 2013 chiropractic record (Jacksonville Health and Wellness) reflects the following "Sensory evaluation revealed normal sensation bilaterally for the Upper and Lower Extremities except for the following:L5 & S1 Right hypoesthesia."  The Veteran had normal muscle testing and reflex testing bilaterally.  A June 2013 private record also reflects that sensory evaluation revealed normal sensation of the upper and lower extremities except for L5, S1 right hypoesthesia.  A June 2015 private record reflects that sensory evaluation revealed normal sensation in the extremities with the exception of the "L5 right hypo".  Thus, the Veteran had abnormal sensory findings on more than one occasion when clinically examined. 

Under the schedule of ratings for diseases of the peripheral nerves, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In the present case, the Board finds that the Veteran's bilateral lower extremity symptoms are wholly sensory and should be rated as mild.  In finding that they are wholly sensory and mild, the Board has considered that the Veteran has had normal muscles and reflexes on numerous occasions.  The Board also finds that they are only mild because the Veteran has not complained of moderate, or severe numbness and a lack of sensation.  

In giving the benefit of the doubt to the Veteran, the Board finds that a separate 10 percent rating under DC 8520 is warranted for each lower extremity throughout the appeal. 

From January 14, 2016

The Veteran is in receipt of a 20 percent rating from January 14, 2016, the date he underwent a VA examination.  The Veteran would be entitled to a higher rating if the evidence reflected that he had ankylosis or forward flexion of the thoracolumbar spine of 30 degrees or less.  The Board finds that he does not.

The January 2016 VA examination report reflects that the Veteran reported that he has pain from a 4 on a good day to an 8-9 on a bad day.  He reported that on a bad day, he cannot get out of bed.  Upon examination, the Veteran had forward flexion to 45 degrees.  (The Veteran's range of motion was forward flexion to 45 degrees, extension to 10 degrees, and bilateral flexion and rotation to 20 degrees.  He had full muscle strength.)  Thus, he had far more motion than the limited amount for a 40 percent rating.  The examiner also noted that pain did not cause additional functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions, and he did not have additional loss of function or additional loss of range of motion.  He had normal strength.  The 2016 VA examiner considered that the Veteran reported that he had flare-ups; however, the examiner could not state without mere speculation if the Veteran had additional loss of motion or function during a flare-up.  The examiner stated as follows:

As the veteran is not having a flare up today, it would only be speculative to report additional [range of motion] loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.

With regard to objective neurological manifestations, the Board notes that the VA examination reports that the Veteran had normal muscle strength and normal reflexes.  He also had a normal sensory examination of all tested areas.  He had normal upper anterior thighs, thighs/knees, lower legs/ankles, and feet/toes.  The examiner noted that the Veteran reported sensory symptoms but that no signs were found on examination.  Although the Veteran had hypoactive deep tendon reflexes of the ankle, this was found to not be a neurologic abnormality of his spine disability.  The Veteran had full muscle strength.  He did not have spasm or guarding, but did have local tenderness resulting in abnormal gait or abnormal sinal contour.

Finally the Board also notes that in the January 2015 Board decision, which the Court vacated, the Veterans Law Judge at that time found that the Veteran's report of back pain is credible and consistent with the medical evidence of record.  In this regard, the Board interprets the 2015 decision to mean that the Veteran is credible that he has pain.  However, the Board has also taken into consideration the assessments in the medical record regarding the level of severity of his pain.  The Veteran has given various degrees of pain and has rated it as ranging from a 2 out of ten to a 8 out of ten.  He has also stated that his levels of pain range from 20 percent of the time to 80 percent of the time.  As noted above, pain alone is not a factor in rating a back disability.  Rather it is the level of impairment (i.e. limitation of motion, abnormal posture, muscle spasm, etc.) which is the key fact.  Thus, while the Veteran is competent to report pain, the Board finds that his limitations of motion and functioning are most accurately analyzed and reported by the medical examiners.  The Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer. 

In addition, as noted above, the JMR found that the October 2012 examiner's report was inadequate because the examiner "did not attempt to indicate the specific point during range of motion that pain started to limit appellant's motion during a flare-up or attempt to opine upon his functional ability or any additional limitation of motion during flare-ups  . . ."  However, as noted above, the reason for this lack of opinion has been clarified by the 2016 examiner; it would be mere speculation to opinion as to the limitations of a flare-up if the Veteran is not undergoing a flare-up at the time of examination.  

In sum, the Board finds that an increased rating for limitation in range of motion of the spine is not warranted.  A separate rating for sensory abnormalities of the lower extremities are warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other Considerations

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the August 2010 VA examiner, decreased concentration and mobility, bending, problems with lifting and carrying, lack of stamina, and difficulty with prolonged standing with yard work, and, as noted by the October 2012 VA examiner, difficulty with standing, lifting, twisting, and pushing.  The January 2016 VA examiner also noted the Veteran's reports of disturbance of locomotion, and interference with standing.  These difficulties are contemplated by the current 10 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, there are no additional symptoms of the Veteran's service-connected low back disability that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy. Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's  ratings contemplate his functional loss, to include limited range of motion, as a result of his low back symptomatology. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected low back disability.  As such, the Board need not proceed to consider the second factor, (i.e. whether the Veteran's symptoms have caused marked interference with employment or frequent periods of hospitalization.)  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back disability is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  Regardless, the Board also notes that the Veteran's only other service-connected disability is asthmatic bronchitis.  The evidence does not suggest that the combined effect of his conditions is an exceptional circumstance which warrants extraschedular evaluation. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As an initial matter, the Board notes that the Veteran's low back disability does not meet the schedular requirements for TDIU, so the Board has considered whether referral for extraschedular consideration is warranted.  The evidence of record, including the Veteran's statements, reflects that he was working full time through 2012, and that, while he stopped working in approximately 2012 at T., allegedly due to his back disability, the 2016 opinion provider noted that he "works doing light maintenance."  The Board acknowledges that prior to that, in August 2010, the Veteran stated that he was assigned different duties because of his difficulties with his spine and, in October 2012, he stated that, although he could not stand, lift, twist, or push, his supervisor worked with him and accommodated the limitations associated with his low back disability.  The 2016 opinion provider, whose findings were based in part on an in-person examination, noted that strenuous physical employment was limited; stated that the Veteran should avoid climbing, bending, stooping crawling or prolonged standing/walking; and said that he may need to be afforded the opportunity to change positions as needed.  However, he concluded that the Veteran's back disability "should not preclude light duty or sedentary employment."  Consequently, while the Veteran's work had been affected, at times, by his low back disability, the evidence fails to show that such rendered him unemployable so as to warrant consideration under Rice.  Furthermore, his assigned ratings reflect consideration of such functional limitations.  

For these reasons, referral for extraschedular TDIU consideration is not warranted as the evidence does not show that the Veteran's low back disability prevents him from securing and following a substantially gainful occupation.  Therefore, the Board finds that a TDIU claim has not been reasonable raised and such issue need not be further addressed.


ORDER

Entitlement to an increased rating for low back strain with narrowing of L5-S1 disc space, rated as 10 percent disabling prior to January 14, 2016, and 20 percent from that date is denied.

Entitlement to a separate rating of 10 percent, and no higher, each, for right and left leg radiculopathy is granted, subject to the regulations governing payment of monetary awards.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


